Citation Nr: 0632114	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  98-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a "nervous disorder," to include as 
secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myositis secondary to lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974 and from January 1991 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Board Remanded these claims 
in September 2004 and the claims return following additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection for a 
psychiatric disorder is warranted on a direct or secondary 
basis.  Service connection was recently established for 
gastroesophageal reflux disease (GERD).  The veteran's 
representative has recently claimed that this disorder may 
have caused or aggravated his psychiatric disorder.  The 
veteran also continues to contend that he is entitled to an 
evaluation in excess of 10 percent for lumbar myositis, 
secondary to lumbar strain.  

The veteran's contention that his psychiatric disorder is 
secondary to his service-connected GERD, although raised for 
the first time in argument before the Board, must 
nevertheless be addressed prior to completion of appellate 
review.  

The veteran must be advised that service connection may be 
established on a secondary basis where evidence shows (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran may be 
compensated only for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Remand is required to address the veteran's 
claim of entitlement to service connection on a secondary 
basis.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (CAVC or Court) recently added 
further requirements to what must be contained in the initial 
notice that is provided by VA in service connection claims.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
as to the claim for service connection for a psychiatric 
disorder, the RO should provide the veteran with notice of 
these additional elements.

In its September 2004 Remand, the Board noted that, during 
the pendency of the appeal, the criteria for rating diseases 
and injuries of the spine, including the criteria for 
evaluating lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237, were amended, effective September 
23, 2002.  The Board directed that the veteran be advised of 
the amended criteria for an increased initial evaluation for 
lumbar myositis.  The Board also directed that clinical 
evaluation of the service-connected lumbar myositis be 
conducted under the revised rating criteria.  

Unfortunately, the October 2004 letter issued to the veteran 
did not inform him of the revised criteria applicable to the 
claim for an increased initial evaluation for disability due 
to lumbar myositis, failed to advise the veteran of the 
revised criteria under DC 5237, and did not advise the 
veteran of the possibility of staged ratings in a claim 
involving initial evaluation following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is unable to find any other letter which provided 
the veteran with the required information prior to the 
issuance of the supplemental statement of the case (SSOC) in 
January 2006.  In addition, such information must be provided 
to the veteran prior to the final decision in the case.  
Therefore, a Remand is required to provide the information to 
the veteran and thereafter readjudicate his claim for an 
increased initial evaluation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Stegall v. West, 11 Vet. App. 268 (1998). 

Following the Board's September 2004 Remand, new diagnoses of 
bilateral lumbosacral radiculopathy and herniated disc, L4-
L5, with degenerative disc, L5-S1, have been assigned, in 
addition to the veteran's service-connected lumbar myositis, 
secondary to lumbar strain.  The examiner who conducted VA 
examination of the spine in December 2004 indicated that 
disability due to the newly-diagnosed disorders 
"overshadowed" the veteran's disability due to his service-
connected lumbar myositis.  The examiner set forth all 
findings pertinent to the lumbar spine and muscles, but did 
not distinguish between those findings which were 
attributable to service-connected lumbar myositis and the 
findings which were attributable to the disorders for which 
service connection was not in effect.  The examiner's 
statement that certain questions posed by the Board in its 
Remand cannot be discussed because the discogenic disease 
"overshadows" the lumbar myositis requires further 
clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006), provide the veteran notice about VA's 
duty to assist him in prosecuting the claim 
for service connection for a psychiatric 
disorder on direct and secondary theories of 
entitlement.  The notice should address the 
differences between the information and 
evidence necessary to substantiate a claim for 
direct service connection and for secondary 
service connection, and should instruct the 
veteran to submit any pertinent evidence in 
his possession.  

Necessary action should take place to 
ensure compliance with notice and 
assistance requirements set forth 
pursuant to Dingess/Hartman v. Nicholson, 
supra, to include notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

The veteran should be advised of the 
revised rating criteria applicable to 
lumbar myositis, and should be advised of 
the effective date of the revised 
criteria.  He should also be advised 
that, with an initial evaluation 
following a grant of service connection, 
a "staged" evaluation which reflects the 
severity of the veteran's disability 
during segments of the time under review 
on appeal.

2.  The veteran should again be afforded 
the opportunity to identify any relevant 
records of any type, including 
alternative types of records, such as, 
but not limited to, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
employers, fellow employees, or others 
who may have observed relevant symptoms, 
and the like.

3.  VA medical opinion as to the etiology of 
the veteran's current psychiatric disorder 
should be developed.  The examiner should 
provide an opinion as to the relationship, if 
any, between the veteran's service-connected 
GERD and a psychiatric disorder.  In 
particular, the examiner should answer the 
following questions:

(a)  Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is less 
than likely (a likelihood below 50 percent) 
that the veteran's currently diagnosed 
psychiatric disorder is caused by his service-
connected GERD?

(b)  If the examiner determines that it is 
less than likely that the veteran's GERD 
caused a current psychiatric disorder, the 
examiner should answer this question:  
        Is it at least as likely as not (a 50 
percent likelihood, or greater) or is it less 
than likely (a likelihood below 50 percent) 
that the veteran's service-connected GERD 
aggravates the diagnosed psychiatric disorder 
(that is, permanently increases the pathology 
underlying the psychiatric disorder, causing 
some increment of additional disability)?  

(c)  If the examiner concludes that the 
veteran's GERD aggravates the veteran's 
psychiatric disorder, the examiner should 
specify, in numerical terms or a percentage, 
the extent of additional psychiatric 
disability due solely to the service-connected 
GERD.  
        
The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

4.  The veteran has inferred that his newly-
diagnosed back disorders are secondary to or 
etiologically related to or are part of the 
service-connected lumbar strain and lumbar 
myositis.  Medical evidence and opinion are 
necessary to address the inferred claim which 
is inextricable intertwined with the issue on 
appeal.  The examiner should be asked to 
answer the following questions:

(a)  Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is less 
than likely (a likelihood below 50 percent) 
that the veteran's currently diagnosed 
degenerative disc disease and lumbosacral 
radiculopathy is caused by his service-
connected lumbar strain and myositis?

If the answer to this inquiry is no, then address 
the following questions:

(b) Which symptoms related to the 
veteran's spinal cord and back are at 
least as likely as not (a 50 percent 
likelihood, or greater) solely due to 
degenerative disc disease and lumbosacral 
radiculopathy?

(c) Which symptoms are at least as likely 
as not (a 50 percent likelihood, or 
greater) solely due to service-connected 
lumbar strain and lumbar myositis?

(d) Which symptoms were at least as 
likely as not (a 50 percent likelihood, 
or greater) present prior to the 
diagnosis of degenerative disc disease 
and lumbosacral radiculopathy, and should 
be assumed to be due to the service-
connected lumbar myositis disability?

(e) Which symptoms could be due to either 
degenerative disc disease and lumbosacral 
radiculopathy or to service-connected 
lumbar strain and lumbar myositis?  The 
Board notes that, if the examiner is 
unable to determine whether a symptom is 
due to a service-connected disability or 
to a disorder for which service 
connection in not in effect, the veteran 
is entitled an evaluation which includes 
consideration of that symptom.  

5.  After completion of the above, the record 
should be reviewed to determine whether the 
evidence obtained on Remand is complete.  When 
the evidence is complete, the claims on appeal 
should be readjudicated.  If any benefit 
sought remains denied, then the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an opportunity 
to respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


